Citation Nr: 1727071	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This claim was previously before the Board in May 2015, at which time the Board remanded it for additional development. 


FINDING OF FACT

The preponderance of the evidence is against a finding that a left hip disability is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board May 2015 in order to afford the Veteran a new VA examination and to obtain any outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in June 2015, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Hip Disability

The Veteran seeks service connection for a left hip disorder due to service.  Service personnel records indicate that the Veteran served as an aerospace propulsion craftsman in service for over 16 years.  He claims that he injured his left hip in 1987 while on active duty when a large shipping container fell on him. The Veteran asserts that his left hip injury was then aggravated by standing and walking on hard concrete surfaces while working on the flight line during his subsequent years of service.  

The Veteran received a left hip MRI in December 2008, and the physician found narrowing of the left hip joint space and also sclerosis involving the roof of the left acetabulum, and degenerative cystic changes involving the femoral head along the medial and superomedial aspect.  The physician opined that these changes were most likely related to severe osteoarthritis.  As a result of his findings, the physician diagnosed the Veteran with severe degenerative changes involving the left hip and acetabulum with narrowing of the left hip joint space.

The Veteran underwent left total hip arthroplasty in January 2010.  Prior to his surgery, the Veteran received preoperative treatment for his left hip pain.  His earliest diagnosis for severe degenerative left hip arthritis was in January 2009, and his physicians indicated that they would try conservative measures first to address the issue.  They did, however, indicate that the Veteran would eventually need a hip replacement.  Following the surgery, in April 2010, the physicians indicated in their postoperative notes that the Veteran was "doing well" and walking without a limp or any other problems.


In December 2010, the Veteran underwent a VA examination for his left hip.  The Veteran stated that a nine foot tall box fell on him during service, and he denied remembering going to the sick hall.  According to the Veteran, the pain in the early years in the left hip was intermittent, and in 2006 he began to have a limp.  The Veteran reported that he sought treatment but his physicians did not find any pathology.  Based on the Veteran's history and a physical examination, the December 2010 examiner diagnosed the Veteran with traumatic arthritis of the left hip, status post-operative total left hip arthroplasty.  The examiner did not, however, provide an opinion as to any nexus between the injury and the Veteran's time in service.  

Following a Board remand in May 2015, the Veteran received another VA examination in June 2015.  The examiner noted that a shipping container, weighing about 1,000 pounds and full of engine equipment, fell on the Veteran.  People saw the accident and pulled the Veteran out.  The Veteran, however, continued to work and did not go to sick call for any left hip pain.  At discharge, the Veteran did not have any hip problems; the examiner noted that the Veteran's left hip pain started in 2005, almost 11 years after discharge, and the Veteran thought that he had pulled a muscle.  The Veteran had a limping gait since 2007, and the left hip pain got worse in 2008.  The Veteran had an MRI done in 2009, and was told he had traumatic arthritis in his hip joint, at which time surgery was recommended.  Finally, the examiner noted that Veteran underwent a left hip joint replacement in December 2010.

Based on a review of the Veteran's history and an in-person examination, the examiner concluded that the Veteran's left hip arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that after the accident, the Veteran did not seek treatment for his injury; rather, the next time he went in for treatment was for a blurry eye almost three weeks later.  Furthermore, the Veteran continued to work without limitations and was not discharged until seven years after the injury to the hip.  The Veteran had no symptoms of a left hip problem at his separation examination.  The Veteran also denied any problems until 2005, and therefore, the examiner concluded that the Veteran's disability was not related to service. 

The examiner also opined as to whether the veteran's left hip disorder was aggravated by standing and walking on hard, concrete surfaces on the flight line for many years.  The examiner noted that degenerative joint disease is caused by the degeneration of articular cartilage, which results in friction between bones, which in turn causes inflammation, pain, and loss of joint mobility.  The examiner found that the Veteran had been free of significant degenerative joint disease in other joints, and the right hip showed minimal degenerative joint disease.  Furthermore, the Veteran had been free of knee joint pain.  As medical literature does not support that walking and standing on concrete surfaces aggravates degenerative joint disease, the examiner also concluded that the claimed condition was less likely than not aggravated by standing and walking on hard, concrete surfaces on the flight line for many years.  

The Board finds the June 2015 opinion to be highly probative evidence against the Veteran's claim.  The Board finds it to be credible and competent, as the examiner provided a thorough rationale with regards to the Veterans left hip disability and its lack of connection to service.  The Veteran asserted that 1,000 pounds of engine equipment fell on him, and he not only continued working, but also never sought medical treatment.  The Board will resolve reasonable doubt in the Veteran's favor and conclude that an accident occurred in service.  The evidence, however, indicates that the Veteran's left hip disability is not related to his time in service.  Furthermore, the examiner gave a competent medical opinion indicating that the Veteran's left hip disability was not aggravated by standing and walking on hard, concrete surfaces.  In light of the competent medical evidence indicating that the Veteran's left hip disability is not related to service, the Board finds that service connection on a direct basis is not warranted. 

The Board also notes that arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the most probative evidence, to include the Veteran's own statements, indicates that the Veteran was not symptomatic at the time of discharge.  The Veteran also did not experience any symptoms in his left hip until 2005, 11 years after discharge.  As the disease did not manifest to a compensable degree within one year from the date of separation, the Board finds that presumptive service connection is also not warranted.


ORDER

Entitlement to service connection for a left hip disability is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


